Status of Application

1.	Acknowledgement is made of amendments filed 08/18/2022. Upon entering the amendments, claim 20 is canceled, claim 21 is added, and claims 1, 7, 11, and 14-15 are amended. Claims 14-19 remain withdrawn from consideration as non-elected, and claims 1-13 and 21 are pending and presented for the examination.
 Claim Rejections - 35 USC § 112
2.	Claim 1 has been amended such that it overcomes indefiniteness rejections set forth in the previous office action. Therefore, the grounds of indefiniteness rejection for said claim and its dependent claims are withdrawn.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5, 8, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al (US 2017/0073277).
	Regarding claim 1, Shim et al teaches a silicon metal-containing bond layer applied to a ceramic or ceramic matrix composite substrate. The substrate has a side configured to be exposed to hot gases and that would thus be configured to maintain thermal stability in a heated gas environment, and an opposite side that constitutes a cool side surface according to the instant claim limitations (see paragraph 0022). The cool side coating can comprise thereon the inventive silicon metal-containing bond layer (see paragraph 0022 and Fig. 1). The silicon metal component of the bond layer constitutes a material that has a flow temperature equal to or less than the hot gas environment temperature. Further, Shim et al teaches that the coating on the cool side comprises the silicon layer, in addition to another top coat layer (see paragraph 0045). Because the cool side coating is the outermost coating and also comprises the layer having a material with a flow temperature less than the hot gas environment, each limitation of the amended claim 1 remains met by the teachings of Shim et al, and the claim is anticipated by the prior art of record. 
	Regarding claim 2, Shim et al teaches coating a side that can be the cool side with a silicon metal bond layer (see claim 1). 
	Regarding claims 3-4, the Shim et al bond layer coating comprises particulate SiC (see claim 6). This is a material having a melting temperature greater than that of a hot gas environment. 
	Regarding claim 5, the Shim et al bond layer coating comprises particulate SiC. 
	Regarding claim 8, as shown above, Shim teaches a coating of a silicon metal material. This material is the same as that of the instant claims, and thus its flow temperature that is equal to or less than an environment temperature would be the melting temperature of the material. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Regarding claim 10, as shown above, Shim teaches a coating of a silicon metal material. This material is the same as that of the instant claims, and thus its flow temperature that is equal to or less than an environment temperature would be greater than a maximum exposure temperature at the cool side. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	 Regarding claim 12, the claim contains only further limitations to the environment in which the claimed article is used. These limitations do not hold patentable weight in defining the claimed product, because they are not a drawn to a compositional or structural feature of said product. As such, each patentably weighted limitation of instant claim 12 is met by the teachings of Shim et al, and the claim is also anticipated by the prior art of record. 
	Regarding claim 13, Shim teaches that the inventive coated substrate can be an airfoil of a turbine engine (see paragraphs 0003 and 0019). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 11 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shim et al (US 2017/0073277).
	Regarding claim 11, Shim teaches that the inventive substrate coating further comprises an environmental barrier coating on the hot gas exposed side (see claim 13). As discussed above, the Shim coatings can be on either the hot side or cool side of the inventive substrate. Thus, routine optimization and experimentation with Shim would lead to an embodiment having the environmental barrier coating on the hot side and the cool side. In this embodiment, the silicon metal-containing bond layer would be on the cool side, and the EBC would be on the hot gas exposure side, and therefore each limitation of instant claim 11 is met by the teachings of the prior art of record. 
	Regarding claim 21, as shown above, Shim et al teaches an article comprising cool side and hot side coatings that are equivalent to those of instant claims. As such, the relative flow temperature of the cool side coating would also necessarily be equivalent to that of the instant claims and meet the corresponding limitation of said claim 21. Similarly, the equivalent hot side coating would have stability in the range of the instant claim 21 because this property is necessarily the same in equivalent materials. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Allowable Subject Matter
8.	Claims 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest an article meeting each limitation of instant claims 1-4, and wherein the hot side layer comprises fibers with an aspect ratio of about 3 to about 50. The prior art also does not teach or suggest an article meeting each limitation of instant claims 1-4, and wherein the hot side layer comprises particles with a diameter of 1-10 µm. The prior art additionally does not teach or suggest an article meeting each limitation of instant claim 1, and wherein the cool side coating comprises a glass with the limitations of instant claim 9. 
Response to Arguments
9.	Applicant’s arguments filed 08/18/2022 have been fully considered. The arguments are persuasive regarding the previously issued grounds of rejection over Carper et al, as they show that Carper does not teach or suggest an article having a glass meeting the limitations of instant claim 9 in a coating configuration of amended claim 1. The arguments are not persuasive, however, regarding the previously issued rejections over Shim et al. Applicant contends that the Shim et al bond layer that comprises Si is covered by a protective layer, and thus that Shim et al does not teach an article having a coating comprising a material with an equal/lesser flow temperature as outermost layer. However, Shim teaches that the bond layer and protective layer are part of the outer coating (see paragraph 0045). This teaching indicates that the coating that comprises the silicon material in question is, in fact, the outer most coating. The language of the instant claims covers articles wherein the outermost coating comprises the equal/lower flow temperature material along with other materials, and as such, a prior art article having a lower flow temperature material (in this case, silicon) along with an additional protective material, would fall within the scope of the instant claims and render the claims unpatentable. Applicant’s arguments regarding Shim et al are therefore not persuasive, and the previously issued grounds of rejection based thereon are maintained. 


						Conclusion
10.	Claims 1-5, 8, 10-13, and 21 are rejected. Claims 6-7 and 9 are objected to. Claims 14-19 are withdrawn from consideration as non-elected. 
11.	Applicant’s arguments are not persuasive regarding the rejections over Shim et al, and the previously issued grounds of rejection are maintained. Therefore, THIS ACTION IS MADE FINAL. 
12.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW26 October 2022